Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngah Kwon (KR200386879).
Youngah Kwon discloses a personal protective mask (figures 1-7), comprising; a main body (1) having a front surface, back surface, a top edge, a bottom edge, and a pair of side edges (as shown in figures 1-7 body have a front surface facing front, back surface is opposite to front surface, a top edge and bottom edge of the body is as top edge and bottom edge and two side edges where element 30 extends are side edges); a pocket (as pocket formed where element filter 20 is inserted from opening 12) that is formed between the front surface and the back surface (see figures 1-7); an opening (12) that is positioned along the main body (see figures 1-7), said opening being in communication with the pocket (see figure 1); and a head strap (30) that is connected to the main body (see figures 1-7).
With respect to claim 2, Youngah Kwon discloses a filter (20) that is configured to be positioned within the pocket of the main body (see figure 1).
With respect to claim 3, Youngah Kwon discloses wherein the filter includes a shape that is complementary to a shape of the pocket (as shown in figures 1-7, the filter 20 has a shape is complementary to the shape of the pocket).
With respect to claim 4, Youngah Kwon discloses a connector (16) that is positioned along the opening (it is described in reference of Youngah Kwon that element is Velcro tape and is attached to the opening 12 therefore makes a selective securement for opening and allows an open position and closed position), said connector being configured to selectively secure the opening in an open position and a closed position.
With respect to claims 5 and 6, Youngah Kwon discloses wherein the main body is constructed from a durable and machine-washable fabric material; the fabric material is cotton (Youngah Kwon describes in tech-solution paragraph that the body is made of material selected from cotton yarn that is machine washable and durable by nature and also is cotton fabric).
With respect to claim 7, Youngah Kwon discloses wherein the fabric material is one of wool, bamboo, polyester or rayon (tech solution paragraph discloses woolen yarn can also be used together with cotton yarn).
With respect to claim 8, Youngah Kwon discloses wherein the main body is curved and includes a shape that is configured to cover a nose and a mouth of a wearer (tech solution paragraph describes that a mask of a shape suitable for covering the nose and mouth of the person).
With respect to claim 9, Youngah Kwon discloses wherein the head strap (30 as explained in reference to have the body in close contact with user’s inherently teaches adjustable otherwise it will be loose and wouldn’t have close contact with user’s face) includes an adjustable length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for all of reference cited for the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786